Citation Nr: 0806887	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In October 1992, a Travel Board hearing was held before a 
Veterans Law Judge who has since retired from the Board.  A 
transcript of that hearing is of record.  In a March 2007 
letter, the Board informed the veteran that she had a right 
to another Board hearing, but she declined an additional 
hearing.  

When this case was most recently before the Board in June 
2007, the claim of entitlement to service connection for 
arthritis of multiple joints other than the knees and hips 
was denied and the claim of entitlement to service connection 
for arthritis of the hips was remanded for further 
development.  The case now has been returned to the Board for 
further appellate consideration.

In statements dated in July 2000 and November 2001, the 
veteran's former representative raised the issues of 
entitlement to service connection for memory loss and 
fainting spells.  In a March 2006 letter, the veteran's 
current representative raised the issue of entitlement to 
service connection of residuals of injuries to her central 
nervous system and jaw and service connection for a 
neuropsychiatric disorder.  These claims have not been 
adjudicated by the RO and are referred to the RO for 
appropriate action.


REMAND

In its June 2007 remand instructions, the Board ordered that 
the veteran be afforded a VA examination to determine the 
etiology of the arthritis of her hips.  The examiner 
specifically was asked to opine whether there is a 50 percent 
or better probability that any arthritis present in either 
hip was related to the veteran's military service or was 
caused or chronically worsened by service-connected 
disability.  The Board notes that the veteran was granted 
service connection for right knee arthritis in a November 
1977 rating decision and for left knee arthritis in a June 
2006 rating decision.

Pursuant to the Board's remand instructions, the veteran was 
afforded a VA examination in July 2007.  The examiner 
diagnosed mild bilateral hip osteoarthritis and opined that 
it was, "least likely caused by or a result of her military 
service," because there were no complaints of hip pain 
during the her period of active duty.  Although the examiner 
presumably intended to indicate that it was not at least as 
likely as not that the arthritis was related to the veteran's 
military service, this is not clear.  Moreover, the examiner 
did not offer an opinion regarding the relationship between 
the veteran's bilateral hip arthritis and her service-
connected knee disabilities.

The Board finds that the July 2007 VA examination report does 
not adequately address the instructions included in the June 
2007 remand.  The U. S. Court of Appeals for Veterans Claims 
has held that RO compliance with a remand is not 
discretionary, and if the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folders sent to the VA examiner who 
conducted the July 2007 examination.  The 
examiner should be requested to provide an 
addendum stating an opinion for each hip 
as to whether it is at least as likely as 
not (50 percent or better probability) 
that the arthritis in the hip is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by her service-
connected knee disabilities.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

If the July 2007 VA examiner is 
unavailable, the claims folders should be 
sent to a VA physician with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.  If the physician 
determines that another examination is 
required before the requested opinions may 
be rendered, then the veteran should be 
afforded such an examination.

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for arthritis of the 
hips based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the veteran 
and her representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



